EMPLOYMENT AGREEMENT This Agreement is entered into effective as of the 15th day of December 2008, by and between Sonic Corp. (the “Corporation”), a Delaware corporation, and Paige S. Bass (the “Employee”). RECITALS Whereas, the Employee is currently serving as the Vice President and General Counsel of the Corporation and is an integral part of its management; and Whereas, the Employee and the Corporation acknowledge that they previously entered into an Employment Agreement dated January 31, 2007, which is hereby canceled and superseded in its entirety by this Agreement; and Whereas, the Corporation’s Board of Directors (the “Board”) has determined that it is appropriate to support and encourage the attention and dedication of certain key members of the Corporation’s management, including Employee, to their assigned duties without distraction and potentially disturbing circumstances arising from the possibility of a Change in Control (herein defined) of the Corporation; and Whereas, the Corporation desires to continue the services of Employee, whose experience, knowledge and abilities with respect to the business and affairs of the Corporation will be extremely valuable to the Corporation; and Whereas, the parties hereto desire to enter into this Agreement setting forth the terms and conditions of the employment relationship of the Corporation and Employee. Now, therefore, it is agreed as follows: ARTICLE I Term of
